DETAILED ACTION
This action is in response to applicant’s amendment filed on 10 February 2022.  Claims 36-61 are now pending in the present application, claims 51-61 are non-elected (or withdrawn), and claims 1-35 are canceled.   This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant's election with traverse of claims 36-50 in the reply filed on 10 February 2022 is acknowledged.  The traversal is on the ground(s) that groups share corresponding special technical features.  This is not found persuasive because the groups do not share the same or corresponding technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 51-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 February 2022.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-50 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (Technical Specification Group Services and Systems Aspects; Security Architecture and Procedures for 5G System (Release 15); 3GPP TS 33.501 V0.6.0 (2017-12)) in view of further support by Nokia et al. (hereinafter Nokia-3GPP) (“SUCI Intro and Handling”; 3GPP Draft; S3-180764).
Regarding claims 36, 49, and 50, 3GPP discloses a method performed by a wireless device for avoiding failure in calculating a subscription identifier identifying a subscription of the wireless device, the method comprising: 
obtaining a priority list of parameter sets, said priority list defining a different priority for each of one or more parameter sets, wherein each parameter set comprises one or more parameters used for calculating the subscription identifier { (see pg. 54, section 6.12.2, pp. 15-16, section 5.1.5; Fig. 6.1.2-1), where the system provides a SUCI.  (As a note, the claim recites the limitation “or” which is alternative language.). }; 
calculating the subscription identifier using a null parameter set or one of the one or more parameter sets in the priority list selected responsive to the defined priorities { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1), where the system uses a public key to generate the SUCI  and use a null scheme }; and
informing a Home Network (HN) of the subscription of the wireless device by sending the calculated subscription identifier to a network node in the HN { (see pp. 26-27, section 6.1.2, pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.  3GPP inexplicitly discloses having the feature(s) of priority for each of one or more parameter sets.  However, in the alternative, the examiner maintains that the feature(s) priority for each of one or more parameter sets was well known in the art, as taught by Nokia-3GPP.
As further alternative support in the same field of endeavor, Nokia-3GPP discloses the feature(s) priority for each of one or more parameter sets { (see section 6.12.1), where the system provides protection scheme }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of 3GPP as further alternatively supported by Nokia-3GPP  to have the feature(s) priority for each of one or more parameter sets, in order to provide schemes for a subscription to preserve privacy, as taught by Nokia-3GPP (see section 6.12.1).
Regarding claim 37, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 wherein the subscription identifier comprises a Subscription Concealed Identifier (SUCI) { (see pg. 54, section 6.12.2, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 38, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 wherein the one or more parameters of each parameter set comprise a scheme identifier and/or a HN public key identifier { (see pg. 54, section 6.12.2, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 39, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 wherein said calculating the subscription identifier comprises calculating the subscription identifier using the parameter set having the highest priority in the priority list { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 40, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 wherein said calculating the subscription identifier selecting a highest priority parameter set from the priority list that is also supported by Mobile Equipment (ME) of the wireless device; and calculating the subscription identifier using the selected parameter set { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 41, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 wherein said calculating the subscription identifier comprises: calculating the subscription identifier in Mobile Equipment (ME) of the wireless device when a highest priority parameter set from the priority list is also supported by the ME of the wireless device; and calculating the subscription identifier in a Universal Subscriber Entity Module (USIM) of the wireless device when the highest priority parameter set from the priority list is not supported by the ME of the wireless device { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 42, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36: further comprising selecting a parameter set in the priority list having a lower priority than one or more parameter sets in the priority list having a higher priority responsive to a known or suspected problem with the one or more higher priority parameter sets; wherein said calculating comprises calculating the subscription identifier using the selected parameter set { (see pg. 54, section 6.12.2, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 43, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 42), in addition 3GPP further discloses the method of claim 42 further comprising: determining a reason for the selection of the lower priority parameter set; and informing the HN of the determined reason for the selection of the lower priority parameter set { (see pg. 54, section 6.12.2, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }. 
Regarding claim 44, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 43), in addition 3GPP further discloses the method of claim 43 wherein said determining the reason comprises determining that the one or more higher priority parameter sets includes a parameter error { (see pg. 54, section 6.12.2, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 45, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 further comprising indicating, to the HN, the parameter set used to calculate the subscription identifier { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 46, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 further comprising: identifying one or more parameter sets supported by the wireless device; and indicating the identified one or more parameter sets to the HN { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 47, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 36), in addition 3GPP further discloses the method of claim 36 wherein: the wireless device comprises Mobile Equipment (ME) and a Universal Subscriber Identity Module (USIM) operatively connected to the ME; and said obtaining comprises the ME obtaining the priority list from the USIM, said obtained priority list comprising one or more parameter sets approved by the HN { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.
Regarding claim 48, the combination of 3GPP and  Nokia-3GPP discloses every limitation claimed, as applied above (see claim 47), in addition 3GPP further discloses the method of claim 47 wherein said calculating comprises calculating the subscription identifier using the null parameter set if the priority list has not been provisioned to the USIM { (see pp. 53-54, section 6.12.1, pp. 15-16, section 5.1.5; Fig. 6.1.2-1) }.









Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
06 May 2022